DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach wherein the frame accessory includes a frame microphone disposed on a surface of the frame body that is orthogonal to a surface of the image capture device that includes an image capture device microphone when the image capture device is secured in the frame body such that the frame provides multi-directional audio capture capabilities to the image capture device, and wherein the frame microphone has varied sensitivity thresholds when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach a frame microphone having multi-directional capabilities and varied sensitivity thresholds, the frame microphone configured to supplement audio captured by an image capture device microphone that forms part of the image capture device secured within the frame when taken in combination with all the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
October 18, 2021